ACCEPTED
                                                                        01-14-00957-CR
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                  4/17/2015 11:06:56 AM
                                                                    CHRISTOPHER PRINE
                                                                                 CLERK

                      NO. 01-14-00957-CR

                IN THE COURT OF APPEALS                FILED IN
                                                1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
                       FIRST DISTRICT           4/17/2015 11:06:56 AM
                                                CHRISTOPHER A. PRINE
                                                         Clerk
                      HOUSTON, TEXAS


                         NO. 1404642

                     IN THE TRIAL COURT

                 338TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


RICHARD RENE RIVERA           §            APPELLANT

VS.                           §

THE STATE OF TEXAS            §            APPELLEE


             MOTION FOR EXTENSION OF TIME
             FOR FILING APPELLANT'S BRIEF


                                  ALLEN C. ISBELL
                                  2016 Main St., Suite 110
                                  Houston, Texas 77002
                                  713/236-1000
                                  Fax: 713/236-1809
                                  STATE BAR NO. 10431500

                                  COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW RICHARD RENE RIVERA, appellant, by and through his

retained counsel on appeal, and respectfully requests this Honorable Court

grant an Extension of Time for Filing an Appellant's Brief. The present date

for filing the Brief is April 24, 2015, and it is respectfully requested that said

time be extended until May 22, 2015. For cause, appellant would show the

Court as follows:

                                         I.

       On November 11, 2014, appellant was convicted of Racing Without a

License (Dog/Horse), in the 338th District Court of Harris County, Texas

entitled The State of Texas vs. RICHARD RENE RIVERA, in Cause Number

1404642 and was sentenced to two (2) years confinement in the Texas

Department of Criminal Justice, Institutional Division, probated for two (2)

years and a $2,000 fine. No Motion for New Trial was filed. Written Notice of

Appeal was given November 18, 2013.

                                        II.

       Counsel is unable to timely file the Brief within the time period from the

first extension of filing the Reporter’s Record for the following reasons:

       1.     Counsel is in the process of relocating his office to 2016 Main St.,
              Ste. 110, Houston, Texas 77002. Counsel must vacate the current

c:\appeals\rivera\ext. brief                                                    2
              office space by April 30, 2015.

       2.     Counsel is presently working on the following Brief for Appellant:
              Torres v. State, No. 14-15-00155-CR & 14-15-00156-CR;

       3.     Counsel is presently working on the following Petition for
              Discretionary Review for Appellant: Nelson v. State, No. 01-13-
              00769-CR;

       4.     Counsel is currently preparing for the following criminal trials:

              •       State vs. Simon, No. 1391357 (Capital Murder)(set to begin
                      April 24, 2015);

              •       State vs. Hobbs, Nos. 1322693, 1322694, 1322764,
                      1322796, 1323767, 1324124, & 1324125 (Capital Murder
                      (Death Penalty), Agg. Sexual Assault, Aggravated
                      Kidnaping, Aggravated Assault, & Murder)(set to begin April
                      27, 2015).

       4.     Counsel has recently represented the following in court: State vs.
              Bonds, No. 1436427; State vs. Caplan, No. 1449686; State vs.
              Chapman, Nos. 1945284, 1945285, & 1945286; State vs.
              Faulwell, No. 1438334; Hernandez vs. Cameron-Hernandez, No.
              2014-53701; State vs. Hutchins, No. 1395799; In the Matter of L.
              M., No. 2011-04644J; State vs. Joyner, No. 1358039; State vs.
              Lightfoot, Nos. 1415378, 1415379, 1420878, & 1436565; State
              vs. Magee, Nos. 1392085, 1386835, 1387732, & 1386809; State
              vs. Morris, No. 1458287; State vs. Nash, No. 1444389; Payne vs.
              Payne, No. 12-DCV-201630; State vs. Peters, No. 1447571;
              State vs. Pinnock, Nos. 1435200 & 1393885; State vs. Rivas,
              Nos. 1441514, 1441515, & 1441646; State vs. Roby, No.
              1445825; State vs. Terrell, No. 1426152; State vs. Thedford, Nos.
              1408153 & 1408154;




c:\appeals\rivera\ext. brief                                                      3
                                        III.

       Counsel feels that if the additional time is granted, the Brief in this cause

will be filed timely.

                                        IV.

       This is the second (2nd) extension requested.

                                         V.

       This motion is urged at the first opportunity as appellant will suffer

irremediable harm if it is not granted.

       WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the appellant's

Brief until May 22, 2015.

                                               Respectfully submitted,

                                               /s/ Allen C. Isbell
                                               ALLEN C. ISBELL
                                               2016 Main St., Suite 110
                                               Houston, Texas 77002
                                               713/236-1000
                                               Fax No. 713/236-1809
                                               STATE BAR NO. 10431500
                                               email: allenisbell@sbcglobal.net

                                               COUNSEL ON APPEAL




c:\appeals\rivera\ext. brief                                                      4
                                 Certificate of Service

       I hereby certify that on this 17th day of April, 2015, a true and correct

copy of the foregoing motion was sent to the District Attorney's Office,

Appellate Division, and to Mr. Richard Rene Rivera, appellant.

                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL


                               Certificate of Compliance

       The undersigned attorney on appeal certifies this motion is computer

generated and consists of 676 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL




c:\appeals\rivera\ext. brief                                                  5